Citation Nr: 1026683	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  07-11 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus secondary 
to herbicide exposure.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1972.

This appeal arose before the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), which denied entitlement to 
service connection for diabetes mellitus.

In June 2008, the Board issued a decision denying the Veteran's 
claim.  He appealed the denial to the U.S. Court of Appeals for 
Veteran's Claims (Court).  In February 2009, the Veteran and the 
Secretary of VA filed a Joint Motion for Remand to vacate and 
remand the claim for additional development.  The Court granted 
the motion that same month.  

When the case came back to the Board in May 2009, it remanded the 
claim for additional development and adjudicative action in 
compliance with the February 2009 joint motion.  The case has 
been returned to the Board for further appellate review. 

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

The Board will repeat what was stated in the May 2009 remand 
because this additional remand is required as a result of the 
failure to comply with the Board's May 2009 remand.  See Stegall 
v. West, 11 Vet. App. 268, 270-71 (1998).  

The Veteran claims that he has diabetes mellitus that he was 
caused by his exposure to Agent Orange while serving in Korea 
near the demilitarized zone (DMZ).  Therefore, he maintains that 
service connection should be awarded.

According to the Veteran's DD-214, he did not serve in Vietnam.  
However, he had served with the Headquarters Company, USASA Group 
in Korea from January 16, 1969, and February 1, 1970.  This unit 
served in the Seoul area of Korea.  

The presumptions of 38 C.F.R. § 3.309(e) (concerning Veterans 
exposed to herbicides and the conditions presumed to be related 
thereto) apply if a veteran can establish that he was exposed to 
herbicides in certain areas outside of Vietnam.  Because the 
Veteran did not serve with one of the units listed by the 
Department of Defense as having been exposed to herbicides while 
in Korea, the RO had requested that his location in Korea be 
verified by the Center for Unit Records Research (CURR) (now 
known as the U.S. Army and Joint Services Records Research Center 
(JSRRC)).  The May 2007 request to CURR was consistent with 
Compensation and Pension policy noted in the M21-1MR, Part IV, 
subpart ii, Section C 10. 

In July 2007, CURR replied that the Veteran's unit, the U.S. Army 
Security Agency Group Headquarters, had been located at Camp 
Humphreys in Korea from January 16, 1969, to February 1, 1970.  
It noted the camp was located about 35 miles south of Seoul.  It 
stated herbicides had been used in Korea between 1967 and 1969, 
and had been noted by the Department of Defense that these agents 
were used in a strip of land 151 miles long and up to 350 yards 
wide from the fence north of the "civilian control line."  CURR 
stated it had been used between 1967 and 1969 by the Republic of 
Korea Armed Forces as part of counter-infiltration operations.  
It was applied using hand sprayers and M8A2 trailer-mounted 
decontamination apparatus.  They had been advised by U.S. non-
commissioned officers, but no U.S. personnel had been actively 
involved in its application.

The joint motion, which was granted by the Court, directed the 
Board to attempt to verify whether the Veteran's unit had ever 
patrolled near the DMZ, as alleged by the Veteran.  In the May 
2009 remand, the Board stated the following as to contacting the 
JSRRC:

The RO must contact the JSRRC and request 
verification of whether the Veteran's unit, 
Headquarters Company, USASA Group, had 
patrolled in the vicinity of those areas 
where herbicides were used in Korea 
(southern boundary of the DMZ between 1967 and 
1969).

(Emphasis added.)

In the October 2009 letter to JSRRC, the RO provided all the 
information required under M21-1MR, Part IV, subpart ii, Section 
C 102.  The RO specifically requested, "Please verify whether 
the [V]eteran's unit ha[d] ever patrolled in the vicinity of 
those areas where herbicides were used in Korea (southern 
boundary of DMZ between 1967 and 1969)."  

A response was received, although it is undated.  (The January 
2010 supplemental statement of the case indicates it was received 
in January 2010.)  The response, however, does not address the 
specific question asked about whether the Veteran's unit had ever 
patrolled in the vicinity of those areas where herbicides were 
used in Korea.  Rather, the response essentially duplicates the 
one provided back in July 2007, which is silent as to whether the 
Veteran's unit patrolled in the vicinity of the DMZ.  
Unfortunately, another remand is required as a result.  See 
Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the JSRRC and request 
verification of whether the Veteran's 
unit, Headquarters Company, USASA Group, 
had patrolled in the vicinity of those 
areas where herbicides were used in 
Korea (southern boundary of the DMZ between 
1967 and 1969).  See M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, para. 
10(l)&(n).

In requesting this information, the RO should 
attach its two prior requests (May 2007 and 
October 2009) and the replies received from 
the JSRRC in July 2007 and January 2010.  The 
RO should stress that the information 
provided previously was insufficient and that 
VA is seeking to determine whether the 
Veteran's unit patrolled in the vicinity 
of those areas where herbicides were 
used in Korea.  If the JSSRC is unable to 
make that determination, it should explain 
why (i.e., unit records are not available).  

2.  Once the above-requested development has 
been completed, which must comply with the 
provisions of M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 10(l)&(n), the RO 
should readjudicate the Veteran's claim of 
service connection for diabetes mellitus, 
asserted as secondary to herbicide exposure.  
If the decision remains adverse to the 
Veteran, he and his representative must be 
provided with an appropriate supplemental 
statement of the case, and be provided an 
opportunity to respond.  The case must then 
be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


___________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

